By the Court, Nelson, Ch. J.
The statute, (2 R. S. 260, § 194, sub. 3,) provides that, in making return to an appeal, the justice shall state “ the plea of the defendant, and the notice of set-off given by him, if any ; and if the same were in writing, a copy to be set forth.” Under this provision it is contended that the original plea attached to the justice’s return should have been disregarded by the court below. But the statute is merely directory, and no injury can result to either party by such a departure from its requirements as occurred in this case. The legislature probably supposed that justices would like to retain the original pleadings in suits pending before them, and therefore very properly provided that copies might be returned on appeal. But if a justice think proper to send an original plea to the C. P., it is sufficient for all the purposes of the trial there, and should not have the effect to prejudice the defendant’s rights. '
Judgment affirmed.